On June 3, 2009, this court found Robert Grundstein to be a vexatious litigator under S.Ct.Prac.R. 14.5(B). This court further ordered that Grundstein was prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On June 7, 2010, Grundstein submitted a motion for leave to proceed to file a writ. Upon review of the proffered document, the court finds it without merit. Accordingly,
It is ordered by the court that Robert Grundstein’s motion for leave is denied.